Case 3:17-cv-00072-NKM-JCH Document 672 Filed 03/09/20 Page 1 of 14 Pageid#: 9261




                    UNITED STATES DISTRICT COURT FOR THE
                        WESTERN DISTRICT OF VIRGINIA
                              Charlottesville Division

  ELIZABETH SINES, SETH WISPELWEY,
  MARISSA BLAIR, APRIL MUNIZ,
  MARCUS MARTIN, NATALIE ROMERO,
  CHELSEA ALVARADO, JOHN DOE, and
  THOMAS BAKER,

                           Plaintiffs,    Civil Action No. 3:17-cv-00072-NKM
  v.

  JASON KESSLER, et al.,

                           Defendants.




       PLAINTIFFS’ OPPOSITION TO THIRD PARTIES JOHN HILL AND DENISE
                 LUNSFORD’S MOTIONS TO QUASH SUBPOENAS
Case 3:17-cv-00072-NKM-JCH Document 672 Filed 03/09/20 Page 2 of 14 Pageid#: 9262




                                         INTRODUCTION

         As a result of Defendant James Fields’s (“Fields”) complete refusal to produce any

  documents in this case – including refusing to produce documents he admits are responsive and

  in the possession of his attorneys – Plaintiffs issued subpoenas to Fields’s criminal defense

  attorneys, John Hill and Denise Lunsford (the “Subpoenas”), requiring them to produce certain

  non-privileged documents. Like Fields, however, Hill and Lunsford have refused to produce any

  documents. The only basis for their refusal is that the Subpoenas seek privileged documents

  (they do not) or that the documents are non-privileged but are somehow exempt from discovery

  (they are not). Accordingly, the Court should deny the motions to quash (“Motions”) filed by

  Hill and Lunsford and order them to produce all documents responsive to the Subpoenas within

  ten days.

                                               FACTS

         Fields has produced zero documents in this case. See generally ECF No. 671. He refuses

  to comply with the Court’s discovery orders directing him to produce documents, identify and

  give access to his social media accounts, and instruct social media companies to release his

  messages to Plaintiffs. Id. Fields refuses to produce documents in the possession of his criminal

  attorneys, despite admitting they have relevant and responsive documents. Id. Fields informed

  Plaintiffs he will not comply with the Court’s orders directing all “Defendants” to produce

  certain discovery. Id. And, Fields admitted to spoliating evidence, including correspondence

  between himself and Defendant Vanguard America, which would have directly refuted both

  Fields’s and Vanguard America’s claims that they had never communicated or been associated

  with each other – a key element of the conspiracy in this case. Id.




                                                   1
Case 3:17-cv-00072-NKM-JCH Document 672 Filed 03/09/20 Page 3 of 14 Pageid#: 9263




         As a result, Plaintiffs have had to look elsewhere to gather relevant evidence concerning

  Fields. Thus, on January 27, 2020, Plaintiffs served John Hill and Denise Lunsford with

  subpoenas to produce documents (the “Subpoenas”). Hill and Lunsford are criminal defense

  attorneys who represent Fields in connection with his criminal cases in the Circuit Court for the

  City of Charlottesville.

         On February 10, 2020, Hill and Lunsford filed largely identical motions to quash the

  Subpoenas (the “Motions”). ECF Nos. 647-48.

                                            ARGUMENT

  I.     THE COURT SHOULD DENY THE MOTIONS TO QUASH AND ORDER HILL
         AND LUNSFORD TO PRODUCE ALL RESPONSIVE DOCUMENTS.

         A.      Legal Standard.

         To prevail on a motion to quash a subpoena, the movant must show the subpoena fails to

  allow reasonable time for compliance, requires compliance beyond the geographical limits of

  Rule 45, requests privileged or other protected matter, subjects the movant to undue burden, or

  requires the disclosure of trade secrets or an unretained expert’s opinion. See Fed. R. Civ. P.

  45(d)(3)(A)-(B). Hill and Lunsford’s only objection to the Subpoenas is that they allegedly seek

  privileged or other protected matter. On that basis alone, they refuse to produce any documents.

         The party seeking to quash a subpoena bears the burden to show discovery should not be

  had. Unites States v. Bornstein, 977 F.2d 112, 116 (4th Cir. 1992). See also Ohio Valley Envtl.

  Coal., Inc. v. U.S. Army Corps of Engineers, 2012 WL 112325, at *2 (N.D. W. Va. 2012)

  (“[T]he burden for showing that a subpoena must be quashed . . . is at all times on the movant.”);

  In re C&M Investments of High Point, Inc., 2015 WL 661177, at *2 (M.D.N.C. 2015) (“The

  burden of proof to quash a subpoena is on the movant.”). Hill and Lunsford have failed to meet




                                                   2
Case 3:17-cv-00072-NKM-JCH Document 672 Filed 03/09/20 Page 4 of 14 Pageid#: 9264




  that burden, as none of their arguments have merit or permit them to withhold responsive

  documents.

         B.      The Subpoenas Do Not Request Privileged Documents.

         Hill and Lunsford argue the Subpoenas should be quashed because they require the

  disclosure of documents covered by the attorney-client privilege and work product doctrine.

  ECF Nos. 647-48, ¶¶ 3-4. Hill and Lunsford are wrong, because the Subpoenas seek no such

  documents. The Subpoenas specifically state they “request only documents that are not covered

  by the attorney-client privilege or work product doctrine.” Exhibit A (emphasis added).

         Courts routinely enforce subpoenas issued to a party’s attorneys seeking non-privileged

  information. E.g., Fisher v. United States, 425 U.S. 391, 413-14 (1976) (holding that a party

  cannot prevent his lawyer from answering a subpoena to produce incriminating documents);

  SPV-LC, LLC v. Transamerica Life Ins. Co., 2016 WL 4257337, at *5 (D.S.D. 2016) (ordering

  lawyers for party to produce documents in response to subpoena); Dommel Properties, LLC v.

  Jonestown Bank & Tr. Co., 2013 WL 12241978, at *4 (M.D. Pa. 2013) (enforcing subpoena

  issued to attorney that was limited to documents not subject to the work product doctrine

  or attorney-client privilege); Chesemore v. Alliance Holdings, Inc., 2011 WL 4458782, at *2

  (N.D. Oh. 2011) (denying motion to quash subpoena issued to party’s attorneys); Stern v.

  Shelley, 2010 WL 4721708, at *1 (D.S.C. 2010) (noting the Northern District Court of Georgia’s

  denial of a request to quash a subpoena issued to party’s attorney); In re Grand Jury Subpoena,

  533 F. Supp. 2d 602, 603 (W.D.N.C. 2007) (denying motion to quash subpoena issued to law

  firm seeking information about a client); FMAC Loan Receivables v. Dagra, 228 F.R.D. 531,

  533 (E.D. Va. 2005) (noting plaintiff issued subpoenas to “the attorney who represented

  [defendant] in past criminal proceedings, and the attorney who represented him in bankruptcy



                                                  3
Case 3:17-cv-00072-NKM-JCH Document 672 Filed 03/09/20 Page 5 of 14 Pageid#: 9265




  proceedings.”); Dixie Mill Supply Co., Inc. v. Continental Cas. Co., 1996 WL 277612, at *1

  (E.D. La. 1996) (refusing to quash subpoenas issued to party’s lawyers).

         It is also well-established that non-privileged documents in the possession of a party’s

  attorney are discoverable and must be produced. Beach Mart, Inc. v. L&L Wings, Inc., 302

  F.R.D. 396, 411 (E.D.N.C. 2014) aff'd sub nom. 784 F. App'x 118 (4th Cir. 2019) (“[A] party has

  control of documents where a party's attorney or former attorney has control, custody, or

  possession of those documents.”); Poole ex rel. Elliott v. Textron, Inc., 192 F.R.D. 494, 501 (D.

  Md. 2000) (agreeing that “documents in the possession, custody or control of a party’s attorney

  or former attorney are within the party’s ‘control’ for the purposes of Rule 34.”).

         Because Plaintiffs seek only non-privileged and non-work product documents, Hill and

  Lunsford’s argument has no merit, and the Court should deny the Motions on that basis.

         C.      A Confidentiality Agreement Cannot Shield Documents from Discovery.

         Hill and Lunsford argue they received documents from the City of Charlottesville

  Commonwealth’s Attorney’s Office that are responsive to the Subpoenas, but they signed a

  contract wherein they agreed to keep those documents confidential. ECF Nos. 647-48, ¶¶ 5.

  That is not a basis to quash the Subpoenas for at least two independent reasons.

         First, it is black letter law – both in the courts of the Fourth Circuit and elsewhere – that

  confidentiality agreements cannot shield documents from discovery. See, e.g., In re C.R. Bard,

  Inc. Pelvic Repair Sys. Prod. Liab. Litig., 287 F.R.D. 377, 384 (S.D. W. Va. 2012) (“There is no

  privilege for documents merely because they are subject to a confidentiality agreement.”); Nat’l

  Union Fire Ins. Co. of Pittsburgh, PA v. Porter Hayden Co., 2012 WL 628493, at *2 (D. Md.

  2012) (“[T]here is no recognized legal principle holding that parties can create immunity from

  discovery for themselves by entering into a private agreement.”); Volumetrics Medical Imaging,



                                                   4
Case 3:17-cv-00072-NKM-JCH Document 672 Filed 03/09/20 Page 6 of 14 Pageid#: 9266




  LLC v. Toshiba, 2011 WL 2470460, at *18 (M.D.N.C. 2011) (ordering party to produce

  documents it agreed to keep confidential); Young v. State Farm Mut. Auto. Ins. Co., 169 F.R.D.

  72, 77-80 (S.D. W. Va. 1996) (rejecting argument that agreement was non-discoverable by virtue

  of its confidentiality provision); see also Naham v. Haljean, 2010 WL 3025574, at *3 (N.D. Ill.

  2010) (“[T]he Court is not convinced that [a confidentiality] agreement would override the

  ‘fundamental principle’ in our legal system that ‘the public . . . has a right to every man’s

  evidence.’”); DIRECTV, Inc. v. Puccinelli, 224 F.R.D. 677, 684-85 (D. Kan. 2004)

  (“[D]ocuments are not shielded from discovery merely because they are confidential.”);

  Grumman Aerospace Corp. v. Titanium Metals Corp. of Am., 91 F.R.D. 84, 87 (E.D.N.Y.1981)

  (“[C]onfidentiality agreements . . . do not immunize . . . materials from discovery.”).

         Thus, Hill and Lunsford cannot use a confidentiality agreement to impede Plaintiffs’

  efforts to obtain discovery about Fields and avoid producing documents that are relevant to this

  matter and responsive to the lawfully-issued Subpoenas. Accordingly, the Court should deny the

  Motions and order Hill and Lunsford to produce all responsive documents.1

         Second, even if a confidentiality agreement could shield documents from discovery (it

  cannot), by its plain terms the agreement here does not apply to every document Hill and

  Lunsford received from the city. Rather, the agreement states Hill and Lunsford must keep

  confidential documents “other than those described in Rule 3A:11 and Rule 7C:5.” Exhibit B

  (emphasis added). Thus, if a document is described in Rule 3A:11 or Rule 7C:5 of the Supreme



  1
    Plaintiffs also issued a subpoena to the City of Charlottesville, which produced documents and
  represented to Plaintiffs it has produced all of the responsive documents it still possesses. The
  city’s production, however, does not include all documents regarding Fields that were available
  to Hill and Lunsford. The City of Charlottesville designated the documents it produced as
  “highly confidential” under the Protective Order. To the extent Hill or Lunsford have any
  confidentiality concerns, they can also designate the documents with an appropriate
  confidentiality designation under the Protective Order.

                                                    5
Case 3:17-cv-00072-NKM-JCH Document 672 Filed 03/09/20 Page 7 of 14 Pageid#: 9267




  Court of Virginia, it is not deemed confidential and Hill and Lunsford can produce it without

  violating the agreement.

         Rule 3A:11(b) permits defense counsel to copy: (a) “written or recorded statements or

  confessions made by the accused”; (b) “the substance of any oral statements or confessions made

  by the accused to any law enforcement officer”; (c) “written reports of autopsies, ballistic tests,

  fingerprint analyses, handwriting analyses, blood, urine and breath tests, other scientific reports,

  and written reports of a physical or mental examination of the accused”; and (d) “books, papers,

  documents, tangible objects, buildings or places, or copies or portions thereof, that are within the

  possession, custody, or control of the Commonwealth, upon a showing that the items sought may

  be material to the preparation of his defense and that the request is reasonable.” Va. Sup. Ct. R.

  3A:11(b). Similarly, Rule 7C:5 permits defense counsel to obtain: (a) “any relevant written or

  recorded statements or confessions made by the accused”; (b) “the substance of any oral

  statements and confessions made by the accused to any law enforcement officer”; and (c) “any

  criminal record of the accused.” Va. Sup. Ct. R. 7C:5(c).

         Accordingly, to the extent Hill or Lunsford have documents that fall into any of the above

  categories, they must produce them.

         D.      The Circuit Court for the City of Charlottesville Did Not Prohibit Hill or
                 Lunsford from Producing Documents in Response to the Subpoenas.

         Hill and Lunsford argue that state court orders prohibit them from producing certain

  documents. Their argument fails, however, because they misconstrue and misstate the terms of

  the state court orders and the Subpoenas.

         First, Hill and Lunsford argue the Circuit Court for the City of Charlottesville issued an

  order which prohibits them from producing “information relating to jurors.” ECF Nos. 647-48, ¶




                                                    6
Case 3:17-cv-00072-NKM-JCH Document 672 Filed 03/09/20 Page 8 of 14 Pageid#: 9268




  7. Nothing in the Subpoenas request information about jurors, however, and Plaintiffs are not

  seeking such information.2 Thus, Hill and Lunsford’s objection on that basis is immaterial.

         Second, Hill and Lunsford argue the Circuit Court for the City of Charlottesville issued

  an order that prohibits them from producing “photographs and video admitted into evidence”

  during Fields’s state criminal case. ECF Nos. 647-48, ¶ 7. Hill and Lunsford are wrong. The

  order only prohibits the court clerk from letting people copy (they are permitted to view and

  listen to) certain exhibits from the courthouse file:

         The Court hereby ORDERS the Clerk of Court to make available to members of
         the public for viewing and listening the video and audio recordings admitted as
         evidence at trial. The Clerk of Court shall provide these in a “view and listen”
         only format in the Clerk’s Office for the Charlottesville Circuit Court. The Court
         further ORDERS that the exhibits (the video and audio recordings) shall not be
         copied, reproduced or transmitted in any way. The time, place, and manner of
         accessing of the exhibits shall be at the discretion of the Clerk of Court.

  Exhibit C.3 Because the order only applies to the clerk and the court’s file, it does not restrict

  individuals, such as Hill and Lunsford, from producing documents – let alone producing them in

  response to a lawful subpoena. Accordingly, the Court should deny the Motions on that basis.

         And, even if the order applied to Hill and Lunsford (it does not), it is not as broad as Hill

  and Lunsford contend. The order only applies to “video and audio recordings.” Id. It does not

  apply to “photographs,” as Hill and Lunsford incorrectly argue. Thus, in no event does the order

  prohibit Hill and Lunsford from producing photographs to Plaintiffs, so the Court should at a

  minimum deny the Motions as to photographs.




  2
    Hill and Lunsford did not meet and confer with Plaintiffs before filing their Motions. If they
  had, Plaintiffs could have explained this to Hill and Lunsford.
  3
    Hill and Lunsford attach to their motions an unexecuted and incorrect version of the state
  court’s order. The correct, executed version is attached hereto as Exhibit C.

                                                    7
Case 3:17-cv-00072-NKM-JCH Document 672 Filed 03/09/20 Page 9 of 14 Pageid#: 9269




         E.      The Prohibition on Disclosing Documents Provided by the United States
                 Attorney’s Office Applies Only to a Narrow Subset of Documents, Which the
                 Court Should Remove in any Event.

         Hill and Lunsford argue that they cannot produce documents they obtained from the U.S.

  Attorney’s Office because it is prohibited by a prior order of this Court. ECF Nos. 647-48, ¶ 6.

  Specifically, on February 23, 2018, this Court issued an order in the federal civil rights

  investigation into the August 12, 2017 vehicular attack, which provided that any material defense

  counsel obtained from U.S. Attorney’s Office may only be used for the defense in that case and

  may not be copied or removed by defense counsel’s office. United States v. Fields, No. 3:18-

  CR-00011 (W.D.Va. 2018); See Exhibit D.

         As an initial matter, the Court’s order only applies to documents Hill and Lunsford

  received from the U.S. Attorney’s Office. It does not authorize Hill and Lunsford to withhold

  documents they received from any other source. Thus, all responsive documents Hill and

  Lunsford obtained from any source other than the U.S. Attorney’s Office must be produced.

         As for the documents Hill and Lunsford received from the U.S. Attorney’s Office, the

  Court should modify its Order to permit Hill and Lunsford to produce all such documents that

  are responsive to the Subpoenas – especially because Fields refuses to produce these documents

  himself, and he admitted to spoliating critical evidence he did possess. See ECF No. 671.

  Specifically, the Subpoenas seek critical evidence the Court already ordered Fields to produce,

  including, among other things, documents (a) from his electronic devices (which the Court

  ordered Fields to produce, but he refused), (b) from his social media accounts (which the Court

  ordered Fields to produce, but he refused), (c) about ethnic or racial violence or white supremacy

  (which Fields refuses to produce), and (d) that constitute communications with other Defendants

  in this case (which Fields admitted to spoliating). Those documents at issue cannot be privileged



                                                   8
Case 3:17-cv-00072-NKM-JCH Document 672 Filed 03/09/20 Page 10 of 14 Pageid#: 9270




   because they were exchanged between Fields’s criminal attorneys and the federal government.

   And, the fact that they are in the possession of Fields’s attorneys cannot shield them from

   discovery. Supra, p. 5. To the extent they contain sensitive information, the Court has already

   entered a Protective Order in this case that allows documents to be marked “highly confidential,”

   which severely restricts their dissemination. See ECF No. 167.

          F.      Hill and Lunsford Have No Basis to Withhold Other Documents.

          Hill and Lunsford do not contend there is any basis to withhold documents other than

   those described above. They do not argue, for example, that the Subpoenas seek documents that

   are not relevant, or that complying with the Subpoenas would be unduly burdensome.

          Thus, even if Hill and Lunsford’s arguments are correct, they have no valid objection to

   producing documents that (a) are not privileged or work product, (b) they did not receive from

   the Commonwealth’s Attorney’s or the U.S. Attorney’s Office, and (c) were not used as exhibits

   during Fields’s state criminal trial. Accordingly, Hill and Lunsford have no basis to withhold

   documents that do not fall into one of these categories. Such documents must exist. For

   example, documents they received from third parties, documents sent to third parties, documents

   they received from Fields that pre-dated his arrest, or factual notes of witness interviews are not

   protected and are discoverable. E.g., In re Royal Ahold N.V. Sec. & ERISA Litig., 230 F.R.D.

   433, 436-37 (D. Md. 2005) (holding interview notes containing “fairly straightforward recitation

   of the information provided by the witness rather than a ‘pure mental impression’ or legal theory

   of counsel” are not protected by work product doctrine and “must be produced to plaintiffs’

   counsel”); N. Carolina Elec. Membership Corp. v. Carolina Power & Light Co., 110 F.R.D. 511,

   517 (M.D.N.C. 1986) (holding “drafts of letters or documents which are to be published to third




                                                    9
Case 3:17-cv-00072-NKM-JCH Document 672 Filed 03/09/20 Page 11 of 14 Pageid#: 9271




   parties” are not privileged). The Court should order Lunsford and Hill to produce all such

   documents.

                                           CONCLUSION

          For the foregoing reasons, the Court should deny the Motions and order Lunsford and

   Hill to produce all responsive documents within ten days of the date of the order.



   Dated: March 9, 2020                                 Respectfully submitted,

                                                        /s/ David E. Mills
                                                        David E. Mills (pro hac vice)
                                                        Joshua M. Siegel (VSB 73416)
                                                        COOLEY LLP
                                                        1299 Pennsylvania Ave., NW
                                                        Suite 700
                                                        Washington, DC 20004
                                                        Telephone: (202) 842-7800
                                                        Fax: (202) 842-7899
                                                        dmills@cooley.com
                                                        jsiegel@cooley.com




                                                   10
Case 3:17-cv-00072-NKM-JCH Document 672 Filed 03/09/20 Page 12 of 14 Pageid#: 9272




                                              Of Counsel:

    Roberta A. Kaplan (pro hac vice)          Karen L. Dunn (pro hac vice)
    Julie E. Fink (pro hac vice)              Jessica E. Phillips (pro hac vice)
    Gabrielle E. Tenzer (pro hac vice)        William A. Isaacson (pro hac vice)
    Joshua A. Matz (pro hac vice)             BOIES SCHILLER FLEXNER LLP
    Michael L. Bloch (pro hac vice)           1401 New York Avenue, NW
    KAPLAN HECKER & FINK LLP                  Washington, DC 20005
    350 Fifth Avenue, Suite 7110              Telephone: (202) 237-2727
    New York, NY 10118                        Fax: (202) 237-6131
    Telephone: (212) 763-0883                 kdunn@bsfllp.com
    rkaplan@kaplanhecker.com                  jphillips@bsfllp.com
    jfink@kaplanhecker.com                    wisaacson@bsfllp.com
    gtenzer@kaplanhecker.com
    jmatz@kaplanhecker.com
    mbloch@kaplanhecker.com

    Yotam Barkai (pro hac vice)               Alan Levine (pro hac vice)
    BOIES SCHILLER FLEXNER LLP                Philip Bowman (pro hac vice)
    55 Hudson Yards                           COOLEY LLP
    New York, NY 10001                        55 Hudson Yards
    Telephone: (212) 446-2300                 New York, NY 10001
    Fax: (212) 446-2350                       Telephone: (212) 479-6260
    ybarkai@bsfllp.com                        Fax: (212) 479-6275
                                              pbowman@cooley.com

                                              Robert T. Cahill (VSB 38562)
                                              COOLEY LLP
                                              11951 Freedom Drive, 14th Floor
                                              Reston, VA 20190-5656
                                              Telephone: (703) 456-8000
                                              Fax: (703) 456-8100
                                              rcahill@cooley.com

                                              J. Benjamin Rottenborn (VSB 84796)
                                              WOODS ROGERS PLC
                                              10 South Jefferson St., Suite 1400
                                              Roanoke, VA 24011
                                              Telephone: (540) 983-7600
                                              Fax: (540) 983-7711
                                              brottenborn@woodsrogers.com

                                              Counsel for Plaintiffs




                                         11
Case 3:17-cv-00072-NKM-JCH Document 672 Filed 03/09/20 Page 13 of 14 Pageid#: 9273




                                   CERTIFICATE OF SERVICE

         I hereby certify that on March 9, 2020, I filed the foregoing with the Clerk of Court through
   the CM/ECF system, which will send a notice of electronic filing to:

    Elmer Woodard                                    John A. DiNucci
    5661 US Hwy 29                                   Law Office of John A. DiNucci
    Blairs, VA 24527                                 8180 Greensboro Drive, Suite 1150
    isuecrooks@comcast.net                           McLean, VA 22102
                                                     dinuccilaw@outlook.com
    James E. Kolenich
    Kolenich Law Office                              Counsel for Defendant Richard Spencer
    9435 Waterstone Blvd. #140
    Cincinnati, OH 45249
    jek318@gmail.com

    Counsel for Defendants Jason Kessler,
    Nathan Damigo, Identity Europa, Inc.
    (Identity Evropa), Matthew Parrott, and
    Traditionalist Worker Party

    Justin Saunders Gravatt                          Bryan Jones
    David L. Campbell                                106 W. South St., Suite 211
    Duane, Hauck, Davis & Gravatt, P.C.              Charlottesville, VA 22902
    100 West Franklin Street, Suite 100              bryan@bjoneslegal.com
    Richmond, VA 23220
    jgravatt@dhdglaw.com                             Counsel for Defendants Michael Hill,
    dcampbell@dhdglaw.com                            Michael Tubbs, and League of the South

    Counsel for Defendant James A. Fields, Jr.

    William Edward ReBrook, IV
    The ReBrook Law Office
    6013 Clerkenwell Court
    Burke, VA 22015
    edward@rebrooklaw.com

    Counsel for Defendants Jeff Schoep, National
    Socialist Movement, and Nationalist Front




                                                   12
Case 3:17-cv-00072-NKM-JCH Document 672 Filed 03/09/20 Page 14 of 14 Pageid#: 9274




           I further hereby certify that on March 9, 2020, I also served the following non-ECF
   participants, via electronic mail, as follows:

    Christopher Cantwell                         Vanguard America
    christopher.cantwell@gmail.com               c/o Dillon Hopper
                                                 dillon_hopper@protonmail.com

    Robert Azzmador Ray                          Elliott Kline a/k/a Eli Mosley
    azzmador@gmail.com                           eli.f.mosley@gmail.com
                                                 deplorabletruth@gmail.com
    Matthew Heimbach
    matthew.w.heimbach@gmail.com



                                                 /s/ David E. Mills
                                                 David E. Mills (pro hac vice)
                                                 Counsel for Plaintiffs




                                               13
